Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered November 20, 1990, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
Upon pleading guilty to criminal possession of a controlled substance in the second degree, defendant was sentenced as a second felony offender to a term of imprisonment of seven years to life. Defendant’s only contention on appeal is that his *911history of drug dependence, his attendance in a drug rehabilitation program and his cooperation with drug enforcement officials regarding on-going drug investigations constituted extraordinary circumstances warranting a reduction in his sentence. We disagree. First, defendant derived a benefit by being allowed to plead guilty to a reduced charge, which carried with it a more lenient sentence (compare, Penal Law § 70.00 [3] [a] [i], with Penal Law § 70.06 [4] [a]). In addition, the sentence imposed was within the range promised at the time defendant entered Ms guilty plea (see, People v Spratt, 135 AD2d 983, lv denied 71 NY2d 903). Finally, it has been held that a person’s drug problem does not constitute extraordinary circumstances warranting a reduction in one’s sentence (see, People v Honsinger, 162 AB2d 877, 878, lv denied 76 NY2d 894; People v Mackey, 136 AD2d 780, 781, Iv denied 71 NY2d 899).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed.